Exhibit 10.4

NuAxon Bioscience, Inc. and Freedom Leaf, Inc.

EXCLUSIVE DISTRIBUTION AGREEMENT

 

 

This Exclusive Product Distribution Agreement (this "Agreement") is made
effective as of March 15, 2017 between NuAxon Bioscience, Inc., of 899 S College
Mall Rd., Unit 161, Bloomington, Indiana 47401 (“NuAxon”), and Freedom Leaf
Inc., of 3571 East Sunset Road, Suite 420, Las Vegas, Nevada 89120 (“Freedom
Leaf”).

 

The parties agree as follows:

 

I. RIGHT TO SELL. NuAxon, owns, manufactures and sells CO2 Extraction Equipment
("Extraction Equip"). In accordance with this Agreement, NuAxon, grants Freedom
Leaf an exclusive right to sell their Extraction Equip under the terms of this
Agreement. NuAxon agrees to deliver Extraction Equip directly to Freedom Leaf’s
purchasers for all sales by Freedom Leaf. Freedom Leaf agrees to devote its best
efforts to the sale of the Extraction Equip. NuAxon shall determine all sales
prices and terms of sale.

 

II. PROCEEDS OF SALES. NuAxon will pay to Freedom Leaf a portion of the sales
proceeds which shall be calculated as follows: Seven percent (7%) of the
proceeds from the sale of the Extraction Equip until Freedom Leaf has reached
One million dollars ($1,000,000) in gross sales at which time the commission
will increase to ten percent (10%) retroactive to the first sale. Each purchaser
(“Purchaser”) of Extraction Equip sold by Freedom Leaf will pay NuAxon directly
with NuAxon paying the commission to Freedom Leaf within ten (10) days of
receipt of funds. Commissions will only be calculated on the gross price of the
equipment, not on shipping, installation, packing, Customs Duty or Smartphone
App. On clients that NuAxon have been working with directly and a sale is
consummated by NuAxon or clients that are in other than the Cannabis Industry
who may not desire to work with Freedom Leaf and a sale is consummated by
NuAxon, NuAxon will pay a Two percent (2%) override to Freedom Leaf regardless
of Freedom Leaf’s inclusion in the sale process.

 

III. TITLE TO MERCHANDISE. Merchandise shall remain the property of NuAxon until
sold and delivered to Purchaser at which time the property will be titled to the
Purchaser.

 

IV. LOSS AND INSURANCE. NuAxon shall be responsible for all shortages, loss, or
damage, while the merchandise is under the control of NuAxon.

 

V. PAYROLL TAXES. Freedom Leaf shall be exclusively liable for, and shall
indemnify NuAxon against such liability for, all employee payroll taxes and
insurance arising out of wages payable to persons employed by Freedom Leaf in
connection with the performance of this Agreement.

 

 

Initials: JPE           RPM

 



 1 

 

 

VI. DEFAULTS. If Freedom Leaf fails to abide by the obligations of this
Agreement, including the obligation to remit the consignment payment to NuAxon
when due, NuAxon shall have the option to cancel this Agreement by providing 45
(forty-five) days' written notice to Freedom Leaf. Freedom Leaf shall have the
option of preventing the termination of this Agreement by taking corrective
action that cures the default, if such corrective action is taken prior to the
end of the time period stated in the previous sentence, and if there are no
other defaults during such time period.

 

VII. DISPUTE RESOLUTION. The parties will attempt to resolve any dispute arising
out of or relating to this Agreement through friendly negotiations amongst the
parties. If the matter is not resolved by negotiation, the parties will resolve
the dispute using the below Alternative Dispute Resolution (ADR) procedure.

 

Any controversies or disputes arising out of or relating to this Agreement will
be submitted to mediation in accordance with any statutory rules of mediation.
If mediation does not successfully resolve the dispute, the parties may proceed
to seek an alternative form of resolution in accordance with any other rights
and remedies afforded to them by law.

 

VIII. TRANSFER OF RIGHTS. This Agreement shall be binding on any successors of
the parties.

 

IX. TERMINATION. This Agreement shall terminate automatically on March 14, 2018
unless Freedom’s Leaf’s gross sales of Extraction Equip reach a minimum of Two
million dollars ($2,000,000). Based upon the minimum being reached, the
Agreement will be automatically renewed for an additional year. The following
minimums will be required to automatically renew the Agreement for the following
additional years:

 

Year March 15, 2018 until March 14, 2019 requires a minimum of Three million
five hundred dollars ($3,500,000) gross sale to renew for the next year.

 

Year March 15, 2019 until March 14, 2020 requires a minimum of Five million
dollars ($5,000,000) gross sale to renew for the next year.

 

Year March 15, 2020 until March 14, 2021 requires a minimum of Six million five
hundred dollars ($6,500,000) gross sale to renew for the next year.

 

Year March 15, 2021 until March 14, 2022 requires a minimum of Eight million
dollars ($8,000,000) gross sale to renew for the next year.

 

Year March 15, 2022 until March 14, 2023 requires a minimum of Nine million five
hundred dollars ($9,500,000) gross sale to renew for the next year.

 

Year March 15, 2023 until March 14, 2024 requires a minimum of Ten million five
hundred dollars ($10,500,000) gross sale to renew for the next year.

 

Year March 15, 2024 until March 14, 2025 requires a minimum of Eleven million
five hundred dollars ($11,500,000) gross sale to renew for the next year.

 

 

 

Initials: JPE           RPM

 

 2 

 

 

 

Year March 15, 2025 until March 14, 2026 requires a minimum of Twelve million
five hundred dollars ($12,500,000) gross sale to renew for the next year.

 

 

Year March 15, 2026 until March 14, 2027 requires a minimum of Thirteen million
five hundred dollars ($13,500,000) gross sale to renew for the next year.

 

Any year the minimum is not reached, NuAxon and Freedom Leaf will employ their
best efforts to negotiate a new Agreement.

 

 

X. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the parties
with respect to the subject matter of this Agreement and there are no other
promises or conditions in any other agreement, whether oral or written. This
Agreement supersedes any prior written or oral agreements between the parties
with respect to the subject matter of this agreement.

 

XI. AMENDMENT. This Agreement may be modified or amended, if the amendment is
made in writing and is signed by both parties.

 

XII. SEVERABILITY. If any provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.

 

XIII. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

 

XIV. APPLICABLE LAW. This Agreement shall be governed by the laws of the State
of Nevada.

 

XV. SIGNATORIES. This Agreement shall be signed on behalf of NuAxon by Jason
Edwards, CEO, and on behalf of Freedom Leaf by Raymond P Medeiros, Vice
President. This Agreement is effective as of the date first written above.

 

 

 

Initials: JPE           RPM

 

 3 

 

 

 

XVI. All sales of Extraction Equip manufactured by NuAxon or its parent company,
Nisarga Biotech PVT LTD., will be sold by Freedom Leaf to the worldwide market
excluding India, and commissions as set forth herein shall be paid to Freedom
Leaf for all such sales. All leads that are received by NuAxon will be turned
over to Freedom Leaf. Freedom Leaf will inform NuAxon about all leads that are
created and being worked on by Freedom Leaf.

 

 

Manufacturer:

NuAxon Bioscience, Inc.

 

 

 

By:   /s/ Jason Edwards

        Jason Edwards

        CEO

 

 

Exclusive Sales Distributor:

Freedom Leaf Inc.

 

 

 

By:   /s/ Raymond P. Medeiros

        Raymond P. Medeiros

        Vice President

 

 

 

Initials: JPE           RPM

 

 4 



